United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-1397
                        ___________________________

                                 Vernon L. Johnson

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                              SSM Healthcare System

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: November 14, 2014
                            Filed: November 20, 2014
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

     Dr. Vernon L. Johnson appeals the district court’s1 adverse grant of summary
judgment in his state-tort suit for damages arising from revocation of his hospital

      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
privileges; his suit was removed to federal court under the Health Care Quality
Improvement Act (HCQIA). Upon de novo review, we find no basis for overturning
the district court’s determination that SSM was entitled to HCQIA immunity, because
Dr. Johnson did not satisfy his burden of producing evidence that would allow a
reasonable jury to find that the peer review process failed to meet HCQIA’s
standards. See Lee v. Trinity Lutheran Hosp., 408 F.3d 1064, 1070-71 (8th Cir.
2005).2 The judgment of the district court is affirmed, see 8th Cir. R. 47B, and Dr.
Johnson’s pending motion is granted.
                         ______________________________




      2
       We decline to address the matters Dr. Johnson raises for the first time in his
opening brief, see Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004), or in his
reply brief, see Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008).

                                         -2-